Citation Nr: 0533602	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date prior to May 27, 2003 
for the assignment of a 40 percent rating for service-
connected diabetes mellitus.  

2.  Entitlement a higher rating for diabetes mellitus, in 
excess of 20 percent from January 29, 2001, to May 26, 2003, 
and in excess of 40 percent from May 27, 2003, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1974.

This appeal arises from a July 2003 decision by the Regional 
Office (RO) in Anchorage, Alaska, which granted a higher 
rating for service-connected diabetes mellitus, evaluated as 
20 percent disabling, to the extent that it increased the 
rating to 40 percent, with an effective date of May 27, 2003.  

In May 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

In April 2003, the RO granted service connection for diabetes 
mellitus, evaluated as 20 percent disabling, effective from 
January 29, 2001.  The veteran was notified of that decision 
and of his appellate rights by letter dated April 25, 2003.  
In a statement received at the RO on June 26, 2003, the 
veteran's representative stated, "Please review [the 
veteran's] NOD on the evaluation of his diabetes."  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2005).  The statement 
received in June 2003 is a notice of disagreement (NOD) with 
the RO's April 2003 rating decision that awarded a 20 percent 
rating for the veteran's diabetes mellitus.  Thereafter, in 
July 2003 the RO assigned a 40 percent rating for diabetes 
mellitus, effective from May 27, 2003.  However, that award 
was not a complete grant of benefits.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Under the circumstances, the issue of 
entitlement to a higher rating for diabetes mellitus is not 
yet ripe for appellate review and must be remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The claim for a higher rating for diabetes mellitus is from 
an initial rating, upon the granting of service connection.  
Accordingly, consideration must be given to staged ratings 
(i.e., different percentage ratings for different periods of 
time, based on the facts found) since the effective date of 
service connection on January 29, 2001.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As such, it is inextricably 
intertwined with the claim for an effective date earlier than 
May 27, 2003, for the assignment of a 40 percent rating for 
service-connected diabetes mellitus.  Accordingly, 
adjudication of the claim for an earlier effective date must 
be deferred pending the foregoing. 

Finally, on remand the RO should make arrangements to obtain 
the veteran's treatment records for diabetes mellitus from 
Patrick M. Nolan, D.O., Dr. Regan, and Dale J. Trombley, II, 
M.D., dated from January 2001 to May 2003.  The veteran has 
also requested that records associated his educational 
training under the old GI bill be obtained in conjunction 
with his claim for an earlier effective date.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Make arrangements to obtain the veteran's 
treatment records for diabetes mellitus from 
Patrick M. Nolan, D.O., Dr. Regan, and Dale 
J. Trombley, II, M.D., dated from January 
2001 to May 2003.  

2.  Make arrangements to obtain the records 
associated with the veteran's educational 
training under the old GI bill.

3.  Issue a statement of the case on the 
issue of entitlement a higher rating for 
diabetes mellitus, in excess of 20 percent 
from January 29, 2001, to May 26, 2003, and 
in excess of 40 percent from May 27, 2003, 
forward.  Only if the veteran submits a 
timely substantive appeal should this issue 
be referred back to the Board for appellate 
review.

4.  Finally, readjudicate the issue of 
entitlement to an effective date prior to May 
27, 2003 for the assignment of a 40 percent 
rating for service-connected diabetes 
mellitus.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (SSOC) and afford the 
veteran and his representative an appropriate 
opportunity to respond.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).






 
 
 
 

